Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 21, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146725                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  ___________________________________                                                               Bridget M. McCormack
                                                                                                          David F. Viviano,
  In re Estate of TERRI A. SHOLBERG                                                                                   Justices
  ___________________________________

  DIANE K. SHOLBERG, as Personal
  Representative for the Estate of Terri A.
  Sholberg,
               Plaintiff-Appellee,
  v                                                                 SC: 146725
                                                                    COA: 307308
                                                                    Emmet CC: 10-002711-NI
  ROBERT TRUMAN and MARILYN
  TRUMAN,
           Defendants-Appellants,
  and
  DANIEL TRUMAN,
             Defendant.
  ____________________________________/

         On order of the Court, the application for leave to appeal the November 15, 2012
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether, and under what circumstances, a property owner who is not in
  possession of the property and does not participate in the conduct creating an alleged
  nuisance may be liable for the alleged nuisance. The parties should not submit mere
  restatements of their application papers.

         We further ORDER that the stay issued by this Court on May 1, 2013 remains in
  effect until completion of this appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 21, 2013
           h0618
                                                                               Clerk